Citation Nr: 1724064	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-24 955	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel











INTRODUCTION

The Veteran had active military service from May 1988 to January 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction since transferred to the RO in Phoenix, Arizona.

This case was previously before the Board in January 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets further delay, remand is required.  The Court of Appeals for Veterans Claims has held that all issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, following the Board's January 2014 remand, the Veteran submitted a number of new service-connection claims and increased-rating claims.  See April 2016 VA Form 21-526EZ.  The Veteran's newly filed claims may significantly affect his claim for TDIU, as factors bearing on employment may arise during the development of the claims, and any subsequent disability ratings would bear directly on the rating requirements for a schedular TDIU.  Thus, the TDIU claim is inextricably intertwined with these new claims.  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claims.




Accordingly, the case is REMANDED for the following action:

1. Review the claims file and adjudicate any outstanding issues including, but not limited to those listed in the April 2016 VA Form 21-526EZ.  All appropriate procedures should then be followed.

2. Following the above, review the expanded record and accomplish any other development deemed necessary with regards to the Veteran's claim for TDIU.

3. Readjudicate the Veteran's claim for TDIU based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

